DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
Claims 1, 3-4, 6-17 are pending. Claims 18-30 are withdrawn.  Claims 2 and 5 are cancelled.
Response to Amendment
The rejection of claims 1, 3-4, 6-9 and 12-15 under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,749,510) in view of Francisco (US 4,732,695) is withdrawn in light of Applicants amendment to the claim 1 requiring a fatty acid.
The rejection of claims 10-11, 16-17 under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,749,510) and Francisco (US 4,732,695) and further in view of Ryther et al. (US 8,772,215) is withdrawn.

Response to Arguments
Applicant’s arguments filed 10/7/2022, with respect to claim(s) 1, 3-4, and 6-17 have been fully considered and the rejections have been withdrawn.  Upon an updated search, a new grounds of rejection is presented below  addressing the claims as amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryther et al. (US 8,772,215) in view of Wilson (US 7,482,316 B2).
	 Ryther et al. teach the art of cleaning internal components of tanks, lines, pumps and other equipment with a highly alkaline solvent.  Specifically, Ryther et al. teach a “clean in place” method of cleaning polymerized soils in internal components of tanks, lines, pumps and other equipment,  (see col.13,In.19 and col.13 line 65-col.4,ln.5) comprising: diluting a concentrate composition with water to produce a cleaning composition, the concentrate composition (see abstract) comprising: a) at least 30 wt-% organic solvent selected from the group consisting of aromatic alcohol, glycol ether, and mixtures thereof; See claim 1 (i) encompassing the BRI of instant claims 1a, 3-4 and 6.  
	Ryther et al. teach b) at least 8 wt-% alkanolamine; (see claim 1 (i) and col.7, In. 40-45).  Ryther et al. teach c) alkalinity source; see claim 1 (ii) and col.6,In.18-40 teach alkali metal hydroxides of claims 10 and 17.
	Ryther et al. teach d) surfactant; see claim 1 (iii) and col.7,ln.12 teaching anionic surfactants in an amount of 0.5%-10% see col.7,In.27.
	Ryther et al. teach claim 1e) no more than 50 wt-% water in col. 10,ln.40-45 guiding one of ordinary skill to optimize the amount of water based on the desired concentration for cleaning. 
	Limitation to wherein the cleaning composition has a pH of 10 or higher at the time of dilution is taught in col.6,In.12-17 encompassing the pH of claims 1, 13 and 17.
	Heating the cleaning composition to a temperature of at least 55 °C is taught in (col.13,In.30-35). 
	Thickener of claim 13 is taught in col.10,In.18. 
	Limitation to claim 14 to substantially free of fluorosurfactants is met by the art not mentioning any fluorosurfactants. 
	Ryther et al. do not teach the claimed oleic, linoleic, lauric, octanoic, stearic, palmitic, capric, palmitoleic acids of claim 1.  Fatty acids in general is taught in col.6,In.3 in an amount of 0.5-10% in col.7,In.25-60.
	In the analogous art of cleaning paint, Wilson teach a cleaning concentrate composition comprising: a) 25 wt.%-43 wt % of a benzyl alcohol organic solvent (see col.5,ln.50-66 & col.3,ln35 & col.9,ln.25-30).  
b) at least 8 wt-% alkanolamine is not taught but 0.01% -2% alkanolamine is taught in col.9,ln.43.  Regarding claim 1 c) 0.1%-2% alkalinity source is taught in col.3,ln.40.
A surfactant is taught in col.7,ln.44.  And claim 1 e) material limitation to no more than 50 wt-% water, is encompassed by the art teaching the concentrate has 80-99 solvent and the balance water.  See col.1, ln. 44-45.  Regarding claim 1f) Wilson teaches that 0.5-10 wt.% fatty acid selected from the group of oleic acid, stearic acid, palmitic acid, palmitoleic acid, (col.8,ln.10-17) prevent the active agents of the composition from separating out of the solution thus resulting in a better paint removing composition.  See col.8,ln.10-17.  And Wilson teaches heating the cleaning composition to a temperature of at least 55 °C; (col.1,ln.49).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fatty acid of Ryther et al., with the claimed oleic, stearic, palmitic, palmitoleic fatty acids as taught by Wilson to achieve a better emulsification of the cleaning solution and more effective for paint removal.  
	One of ordinary skill is motivated to combine the teachings of Ryther with that of Wilson because all are in the analogous art of using a similar paint cleaning composition comprising the same claimed organic solvent, surfactant, and alkanolamine in cleaning polymerized soils from internal lines of processing equipment in general.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761